Citation Nr: 1016593	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, 
to include schizotypal personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from September 1973 
to November 1979 and from June 1981 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
schizotypal personality disorder and a June 2004 rating 
decision that denied service connection for a nervous 
disorder to include anxiety, depression and posttraumatic 
stress disorder (PTSD).  

The Board observes that the Veteran's initial claim for 
service connection for a mental disorder was denied by the RO 
in an October 1985 rating decision.  The Veteran expressed 
disagreement with the determination, and he was provided a 
statement of the case in September 1986.  However, he did not 
file a substantive appeal and the October 1985 decision 
became final.  38 U.S.C.A. § 7105 (West 2002).  The RO did 
not characterize the Veteran's current claim as a reopened 
claim.  Nevertheless, the Veteran was not prejudiced by the 
RO's de novo review, and the question of whether new and 
material evidence has been received is one that must be 
addressed by the Board, notwithstanding a determination that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant).  Hence, 
the Board has recharacterized the issue accordingly as noted 
on the initial page of this decision.


FINDINGS OF FACT

1.  An appeal was not completed from an October 1985 rating 
decision that denied entitlement to service connection for a 
psychiatric disability.

2.  The evidence received since the October 1985 rating 
decision includes additional service treatment records.  

3.  The Veteran's diagnosed personality disorder is not a 
disability for VA compensation purposes.

4.  The Veteran's currently diagnosed anxiety and depressive 
disorders were not initially manifest in service, and have 
not been shown by competent medical, or competent and 
credible lay, evidence of record to be causally related to, 
or aggravated by, active service.  

5.  The medical records do not show that the Veteran was 
diagnosed with a psychosis in service or within one year of 
his discharge from service.  

6.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  


CONCLUSIONS OF LAW

1.  Additional service treatment records were received since 
the final October 1985 rating decision that denied 
entitlement to service connection for a psychiatric 
disability, and the claim may be reconsidered.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(c), 20.302, 
20.1103 (2009).  

2.  A psychiatric disability, to include schizotypal 
personality disorder and PTSD, was not incurred in or 
aggravated by active service, and a psychosis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309(a), 
3.310, 4.9 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a mental disorder was 
denied in a final October 1985 rating decision.  Implicit in 
the Veteran's current claim is the contention that new and 
material evidence has been submitted to reopen the claim. 

The United States Court of Appeals for the Federal Circuit 
has held that if service connection has been previously 
denied and that decision became final, the Board does not 
have jurisdiction to review the claim on a de novo basis in 
the absence of a finding that new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  However, significantly in this case, 38 
C.F.R. § 3.156(c) provides that "if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim."  Such is the case here.  The record 
reflects that additional service department records, in the 
form of service treatment records, were associated with the 
Veteran's claims folder in January 2008.  Accordingly, the 
Board will reconsider the Veteran's claim for service 
connection for a psychiatric disability, de novo.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Duty to Notify

As set forth above, this case has met the requirements for 
reconsideration of the claim for service connection for a 
psychiatric disability, previously denied in a prior final 
decision dated in October 1985.  As such, any discussion as 
to VA's duties under VCAA to notify and assist in this regard 
is rendered moot.

In letters dated in February 2004, March 2006, July 2006 and 
February 2007, issued prior to and after the rating decisions 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any outstanding evidence that pertained to the claim.  He was 
also advised of how disability ratings and effective dates 
were assigned.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notices 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence that was needed to support 
his claim.  Moreover, following the notice, the RO 
readjudicated the appeal in a December 2007 and June 2008 
supplemental statements of the case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to 
any defect in the timing of the notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or a 
supplemental statement of the case is sufficient to cure a 
timing defect).  

Duty to Assist

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with a VA examination.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records from his second period of active 
duty, post service VA and private treatment records 
adequately identified by the Veteran, his Social Security 
Administration disability determination records, the May 2008 
VA examination report, the Veteran's statements and his 
hearing testimony provided before the undersigned Veterans 
Law Judge in March 2010.  The VA examination report reflects 
that the examiner reviewed the Veteran's past medical 
history, including his service treatment records, documented 
his current medical conditions, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record, and with supporting rationale.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board 
therefore concludes that the VA medical opinion is adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate).  

The Veteran was provided with a copy of a questionnaire to be 
completed with regard to his alleged stressors for which he 
claims he has PTSD.  However, he did not complete and return 
the form.  In this regard, the Board observes that the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have evidence 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  At his videoconference 
hearing before the undersigned, he testified that he had PTSD 
as a result of being "called out" about poor conduct during 
his military service.  However, he has not provided any 
corroborating evidence with regard to this incident and it is 
outside the purview of the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the United States Armed Services Center for Unit Records 
Research (USASCURR)).  

The RO made extensive efforts to obtain all post-service 
treatment records adequately identified the Veteran that were 
available and they informed him of what records could not be 
obtained.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein.  The only possible exception is if there is evidence 
of additional disability due to aggravation during service of 
the congenital disease, but not defect, by superimposed 
disease or injury (emphasis added).  VAOPGCPREC 82-90; Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 
11-99.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).  

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran's service treatment records indicate that he was 
seen in August 1981 for complaints of fatigue and job 
frustration.  He attributed his problems to work pressures.  
Results from the MMP2 were consistent with insecurity and an 
over-exaggerated need for affection. He was anxious about 
minor matters and expressed feelings of inferiority and 
guilt.  The impression was chronic mild depression with 
anxiety.  He was hospitalized for an acute anxiety attack in 
February 1982.  He reported that he couldn't deal with people 
in his unit anymore.  He complained of poor sleep, constant 
exhaustion and a feeling of being keyed up.  The final 
assessment was mixed personality disorder with dependent, 
passive-aggressive features that preexisted service, and 
situational depression.  Separation from service was 
recommended.  In his March 1982 Report of Medical History, he 
noted that he had frequent trouble sleeping and depression or 
excessive worry.  

An August 1985 VA record noted that the Veteran was seen at 
the Mental Health Clinic for complaints of decreased self-
esteem and increased depression.  It was noted that he was a 
poor historian and was not able to recall many facts or 
dates.  He gave a past history of psychiatric problems in 
service in 1982, and he had been in a private hospital two 
times during the past year for depression and suicidal 
ideation.  The impression was rule out dysthymic disorder 
versus major depression.  

Social Security Administration disability records indicate 
that the Veteran was determined to be disabled due to 
schizophrenia in February 1993.  The March 1993 evaluation 
noted a provisional diagnosis of paranoid schizophrenia, rule 
out PTSD, and rule out schizotypal personality disorder.  

A March 2002 VA clinical record indicates that the Veteran 
was seen in the outpatient psychology unit.  It was noted 
that he experienced a traumatic event in service when he was 
called down in military formation.  The assessment was 
dysthymia/anxiety disorder.  

Ina May 2004 VA treatment record the Veteran was seen for 
individual psychology therapy.  It was noted that the primary 
diagnosis was depressive disorder not otherwise specified and 
personality disorder not otherwise specified.  

The Veteran was afforded a VA mental examination in May 2008.  
The examiner fully reviewed the Veteran's file and completed 
a full evaluation.  The Veteran gave a history of being late 
for formation in service because he wife went into labor.  
His superior called him out of formation in front of everyone 
and told him that he was a black mark on the military.  The 
Veteran became angry, threw down five lockers and was 
escorted to the psychiatric unit.  The Veteran gave a history 
of long spells of depression and anxiety.  Several 
psychological tests were performed including the M-FAST, 
MMPI-2, and the MCMI-3.  The final diagnoses were:  Axis I:  
depressive disorder not otherwise specified secondary to 
personality disorder; Axis II:  personality disorder not 
otherwise specified with schizotypal and avoidant features.  
The examiner noted that the Veteran's symptoms were 
consistent with a personality disorder with an enduring 
pattern of inner experience and behaviour that deviates 
markedly from the expectations of the norm.  The pattern was 
inflexible and pervasive across social and personal 
situations, and led to clinically significant distress.  The 
examiner concluded that the Veteran's personality, anxiety, 
and depressive disorders were at least as likely as not 
exacerbated by his military experiences.  It was also noted 
that although the Veteran's personality was shaped prior to 
military service, his experience permanently aggravated his 
personality disorder, anxiety and depression.  

The Veteran was diagnosed with a personality disorder in 
service and the current medical evidence continues to show 
that he has been diagnosed with a personality disorder 
(schizotypal and avoidant personality disorder.  However, 
38 C.F.R. §§ 3.303(c) and 4.9 specifically state that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  Hence, service 
connection for such a condition is legally precluded.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board has 
considered the General Counsel precedent opinions discussed 
above that allow for service connection to be granted for a 
congenital disease if it is shown that it is aggravated 
during active military service.  However, those opinions are 
only applicable to congenital diseases in contrast to 
defects.  Again, §§ 3.303(c) and 4.9 specifically indicate 
that a personality disorder is a defect and not a disease for 
the purposes of VA law.  Accordingly, service connection may 
also not be granted for the Veteran's personality disorder on 
the basis of aggravation.  

The Board acknowledges the opinion proffered by the May 2008 
VA examiner that the Veteran's concurrently diagnosed anxiety 
and depression disorders were secondary to, and aggravated 
by, his personality disorder.  However, as discussed above, 
he has not established service connection for the underlying 
personality disorder.  Hence, the provisions of 38 C.F.R. 
§ 3.310 are not applicable in light of the fact that he has 
not established a service-connected disability in the first 
instance.  Additionally, the medical records do not indicate 
that the Veteran had a psychosis manifested to a compensable 
degree either in service, or within one year of his 
discharge.  In fact, the first medical notation indicating a 
diagnosis of schizophrenia was March 1993 Social Security 
Administration disability determination evaluation.  Hence, 
service connection for a psychosis pursuant to 38 C.F.R. 
§§ 3.307 and 3.309(a) is also not warranted.  

Finally, to the extent that the Veteran asserts that he has 
PTSD as a result of his military experiences, the Board notes 
that he served during peacetime and was not exposed to a 
combat stressor that may be conceded.  Accordingly, with no 
evidence of combat status, the Veteran's claimed stressor 
must be corroborated in order for the claim to be granted.  
The Veteran has asserted that he has PTSD as a result of 
being "called down" during formation and being told that he 
was a "black mark" on the military.  However, there is no 
corroborating evidence in the file supporting this assertion.  
Moreover, the record contains several entries denoting the 
Veteran as a poor historian (see for example the August 1985 
VA record indicating that the Veteran was a poor historian.)  
Consequently, the Board finds that the Veteran's assertion 
alone is not sufficient to establish that the incident 
occurred.  Hence, any diagnosis of PTSD would be based on an 
unverified stressor.  Hence, service connection for PTSD may 
not be granted.  

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim.  The benefit sought on appeal is 
accordingly denied.  


ORDER

New and material evidence has been received to reconsider the 
claim for service connection for a psychiatric disability, 
and the appeal, to this extent, is granted.

Service connection for a psychiatric disability, to include 
schizotypal personality disorder and PTSD, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


